J-A35006-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

THE HUNTINGTON NATIONAL BANK,                  IN THE SUPERIOR COURT OF
SUCCESSOR IN INTEREST TO SKY BANK,                   PENNSYLVANIA

                         Appellee

                   v.

ROCK FERRONE A/K/A ROCK A.
FERRONE AND MARCIA FERRONE A/K/A
MARCIA M. FERRONE A/K/A MARCIA A.
FERRONE,

                         Appellants                No. 1269 WDA 2013


               Appeal from the Order Entered July 12, 2013
            In the Court of Common Pleas of Allegheny County
                   Civil Division at No(s): GD13-009186


BEFORE: BENDER, P.J.E., BOWES, J., and ALLEN, J.

MEMORANDUM BY BENDER, P.J.E.:                  FILED DECEMBER 31, 2014

      Rock Ferrone and Marcia Ferrone appeal from the order entered on

July 12, 2013, denying their petition to strike or open judgment entered by

confession. We affirm.

      This case involves guarantees on three commercial loans.     In April

2001, Huntingdon National Bank’s predecessor, Sky Bank, entered into a

loan agreement and note with K-Cor, Inc., pursuant to which the bank

loaned $150,000 to K-Cor, Inc.        Appellants guaranteed the loan.   The

guaranty provides for judgment by confession in the event of a default on

the loan.
J-A35006-14


      In April 2001, the bank and K-Cor, Inc. entered into a second loan

agreement and note, pursuant to which the bank loaned an additional

$144,000 to K-Cor, Inc..     Appellants guaranteed the loan.     The guaranty

provides for judgment by confession in the event of a default on the loan.

      In April 2001, the bank and K-Cor, Inc. entered into a third loan

agreement and note, pursuant to which the bank loaned an additional

$50,000 to K-Cor, Inc..     Appellants guaranteed the loan.      The guaranty

provides for judgment by confession in the event of a default on the loan.

      Following default and notice, Huntingdon National Bank (hereinafter,

the Bank) initiated this action in May 2013, filing a complaint in confession of

judgment.     Thereafter, judgment was entered in the total amount of

$365,432.08.

      In June 2013, Appellants filed a petition to strike or open the

judgment, comprised of a single paragraph averring that they had not

voluntarily, intelligently, and knowingly given up their right to notice and a

hearing prior to the entry of judgment. In July 2013, following argument,

the trial court denied Appellants’ petition, concluding that Appellants had

failed to raise a meritorious defense to the confessed judgment. The trial

court further denied Appellants’ oral motion to amend its petition, concluding

that the general rule permitting liberal amendment of pleadings does not

apply to a petition to strike or open.         Appellants filed a motion for

reconsideration, attaching to it proposed amendments to their petition. The


                                     -2-
J-A35006-14


trial court denied the motion for reconsideration. Appellants timely appealed

and filed a court-ordered Pa.R.A.P. 1925(b) statement.       The trial court

submitted a responsive opinion, addressing both the defect in Appellants’

initial petition as well as the substantive merit of Appellants’ proposed

amendments.

      Appellants raise the following issues on appeal:

      [1.] Whether or not the [trial] [c]ourt abused its discretion in
      failing to grant the motion for amendment of a petition, when
      good and cognizable defenses are presented at the time of the
      presentment of the petition and request for amendment and
      incorporation of allegations at related cases?

      [2.] Whether or not the [trial] [c]ourt abused its discretion in
      failing to grant reconsideration of the denial of the motion for
      amendment of a petition?

Appellants’ Brief at “vi.”

      We affirm the order of the trial court based upon our reasoning in The

Huntington National Bank v. K-Cor, Inc., --- A.3d --- (Pa. Super. 2014)

(1265 WDA 2013).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/2014




                                    -3-